Title: From George Washington to Brigadier General John Armstrong, 5 March 1777
From: Washington, George
To: Armstrong, John



Dear Sir
Head Quarters Morris town 5th March 1777

I have your favr of the 22d Feby from Carlisle, and hope soon to have the pleasure of seeing you at this place. I cannot conceive upon what principle the Baltimore Militia were stopped, they ought to have been here in time to have releived Genl Johnstons Brigade, the last of whom go home this day. But as I lately wrote most pressingly for a Reinforcement, I imagine Genl Buchanan is by this time upon his march. I recommended, what you very Judiciously advised, that they should bring as many Arms & Accoutrements as possible from home and not drain the public Stores at Philada which should be kept for the use of the Continental Troops.
I am informed that some of the Southern States have already passed Acts prohibiting the distilling of unreasonable Quantities of Wheat and other Grain into Whisky and I hope Pennsylvania will do the same.
Magazines are already established and establishing at Downings or Mill Town upon the Lancaster Road which will be very conveniently situated in the Rear of the Army, should there be a necessity of forming one at or near Wilmington.
I expected you would have appointed your younger Son to the command of one of the four Companies that are at your disposal, and if

you have not already filled up all the Commissions, it will give me pleasure to see it yet done. The Doctor will undoubtedly find a place in the new Hospital suitable to his Merit and Abilities, as it is proposed to have the new Arrangement upon a very extensive plan. As Doctor Shippen will probably be at the Head of the Medical department your Son had better apply to him in time.
I can say nothing to Colo. Buchanans plan for procuring provisions &ca. It is a mixture of the Business belonging to the Qr Master & Commissary Genl and will be provided for by them.
I very much fear, that by the inattention of the Colonels, or some other Cause, there are most scandalous abuses in the recruiting Service in pennsylvania. The Returns of Desertion are so much beyond what I ever heard of before, or what I can conceive to be possible, that I am inclined to think, the Officers pocket the Bounty and return Men deserted, who were never inlisted, to make up the deficiency. Regiments that I expected were nearly compleated, by the accounts I recd from some of the Colonels as far back as December, upon being called upon for actual Returns, have only from fifty to one hundred Men. I have wrote to Genl Gates, who entertains the same suspicion that peculation is at the Bottom, and have desired him to try by all the means in his power to unravel so mysterious a piece of Business, that I may, if any thing can be proved make most severe examples of any Officers who shall be found guilty of so scandalous a Crime.
I have repeatedly called upon the different Colonels to send in what men they have already raised with Officers in proportion to their Numbers, and I desire you will call upon all within your reach and press and even insist upon their doing it. Nothing will have a greater effect upon stopping the infamous practice of desertion than getting the Recruits into service, where they will be employed, instead of loitering away their times in Taverns, and running from one Officer to the other and receiving the Bounty over and over again—Except a Company is marched up full, an Officer should be left to compleat it. I am &ca.
